326 S.W.3d 95 (2010)
Joshua WYBLE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71173.
Missouri Court of Appeals, Western District.
September 14, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 2, 2010.
Application for Transfer Denied December 21, 2010.
*96 Susan L. Hogan, Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.
Prior report: 211 S.W.3d 125.

Order
PER CURIAM:
Joshua Wyble ("Wyble") appeals the Circuit Court of DeKalb County's ("motion court") judgment denying his Rule 29.15 motion to vacate his conviction of first-degree statutory sodomy, section 566.062. Wyble contends that the motion court clearly erred in denying his motion for post-conviction relief because his trial counsel failed to act as a reasonably competent attorney. More specifically, Wyble argues that his trial counsel (1) failed to timely object to certain hearsay testimony; (2) failed to assert, in the motion for new trial, that the admission of hearsay statements violated Wyble's right to confront and cross-examine the witnesses against him; and (3) wrongfully opened the door for testimony that was non-responsive, irrelevant, and misleading. We disagree and affirm the motion court's judgment in this per curiam order and have provided the parties a memorandum explaining our ruling. Rule 84.16(b).